DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 1, 2022 have been fully considered but they are not persuasive.  
Regarding Applicants’ assertion-Applicant respectfully disagrees. As disclosed in Revised Patent Subject Matter Eligibility Guidance (Revised 101 Guidance) issued on January 7th 2019, once it is determined that a claim term invokes 35 U.S.C. § 112(f), examiners should determine whether 35 U.S.C. §112(a) and 35 U.S.C. § 112(b) requirements are satisfied based on whether the specification describes the computer and the algorithm that perform the claimed computer functions (MPEP 2161.01 [R-10.2019]). In fact, the original filed specification describes the computer (see paragraphs [0067] & [0071] of Application Specification) and the algorithm (see paragraphs [0037]-[0066] of Application Specification), which perform the claimed functions. The algorithm is described in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing- Paragraphs 0071 and 0074 of Applicants’ specification indicate that the claimed modules are implemented in software, which is clearly not an indication of structure.  The modifiers used in Claim 14 along with the claimed modules “obtaining”, “computing” and “providing” do not impart structure.  The rejections under 35 U.S.C. 112 a and b therefore still stand.
Examiner respectfully disagrees with Applicants’ assertion that Song does not teach the feature of On-Line Convex Optimization (OCO) to solve an optimization problem that maximizes a weighted sum data rate of D2D pairs with a constraint of maximum expected interference to the base station.  Song teaches on page 27231, first column, Figure 1 interference between a D2D pair and cellular user.  Page 27231, second column of Song also teaches that the base station also suffers co-channel interference from users in a D2D pair.  Page 27233, left column, wherein P4 is the convex optimization problem and the Abstract of Song teaches that said optimization maximizes the weighted sum rate for D2D communications.  This OCO of Song solves the optimization problem that maximizes the weighted sum rate for D2D communications such that co-channel interference mentioned above is mitigated therefore the OCO of Song takes into account the co-channel interference expected to the base station.  Song therefore teaches the limitations in question.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Since applicant has failed to set forth an adequate disclosure (See Office Action dated January 10, 2022 for further explanation), the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the second paragraph of section 112.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Since applicant has failed to set forth an adequate disclosure and thus has in effect failed to particularly point out and distinctly claim the invention (See Office Action dated January 10, 2022 for further explanation), the applicant has thus failed describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 9, 10, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature Song et al. (“Resource Allocation for Weighted Sum-Rate Maximization in Multi-User Full-Duplex Device-to-Device Communications: Approaches for Perfect and Statistical CSIs”).
Regarding Claim 1, Song teaches a method of operation of a power control coordinator to control transmission power of a plurality of Device-to-Device (D2D) pairs that co-exist with a Cellular User Equipment (CUE) that communicates with a base station of a cellular communications network (Abstract, power allocation, Figure 1b, Page 27231, left column, CUE sharing uplink channel with D2D pair), comprising: obtaining, for a particular time slot, delayed Network State Information (NSI) feedback from at least some of the plurality of D2D pairs (Page 27234, left column, section IV, CSI feedback, which reads on NSI feedback, involves numerous computational complexity and then feedback overhead thus delaying CSI feedback); computing transmission powers for the D2D pairs, respectively, for the particular time slot using On-Line Convex Optimization (OCO) to solve an optimization problem that maximizes a weighted sum data rate of D2D pairs with a constraint of maximum expected interference to the base station (Page 27233, left column, P4 is the convex optimization problem, Abstract, weighted sum rate maximization); and providing, to each D2D pair, an indication of the computed transmission power for the D2D pair for the particular time slot (Abstract, power allocation enables the providing of the transmission power).
Regarding Claim 9, Song teaches a network node that implements a power control coordinator for controlling transmission power of a plurality of Device-to-Device (D2D) pairs that co-exist with a Cellular User Equipment (CUE) that communicates with a base station of a cellular communications network (Abstract, power allocation, Figure 1b, Page 27231, left column, CUE sharing uplink channel with D2D pair, resource allocation will be performed by some kind of network entity, which is the network node, typical network entities such radio network controllers comprise processing circuitry), comprising: processing circuitry operable to cause the network node to: obtain, for a particular time slot, delayed Network State Information (NSD) feedback from at least some of the plurality of D2D pairs (Page 27234, left column, section IV, CSI feedback, which reads on NSI feedback, involves numerous computational complexity and then feedback overhead thus delaying CSI feedback); compute transmission powers for the D2D pairs, respectively, for the particular time slot using On-Line Convex Optimization (OCO) to solve an optimization problem that maximizes a weighted sum data rate of D2D pairs with a constraint of maximum expected interference to the base station (Page 27233, left column, P4 is the convex optimization problem, Abstract, weighted sum rate maximization); and provide, to each D2D pair, an indication of the computed transmission power for the D2D pair for the particular time slot (Abstract, power allocation enables the providing of the transmission power).
Regarding Claim 14, A network node for a cellular communications network, the network node (Abstract, power allocation, Figure 1b, Page 27231, left column, CUE sharing uplink channel with D2D pair, resource allocation will be performed by some kind of network entity, which is the network node, typical network entities such radio network controllers comprise processing circuitry, which reads on a module) comprising: an obtaining module operable to obtain, for a particular time slot, delayed Network State Information (NSI) feedback from at least some of a plurality of Device-to-Device (D2D) pairs (Page 27234, left column, section IV, CSI feedback, which reads on NSI feedback, involves numerous computational complexity and then feedback overhead thus delaying CSI feedback); a computing module operable to compute transmission powers for the D2D pairs, respectively, for the particular time slot using On-Line Convex Optimization (OCO) to solve an optimization problem that maximizes a weighted sum data rate of D2D pairs with a constraint of maximum expected interference to the base station (Page 27233, left column, P4 is the convex optimization problem, Abstract, weighted sum rate maximization); and a providing module operable to provide, to each D2D pair, an indication of the computed transmission power for the D2D pair for the particular time slot (Abstract, power allocation enables the providing of the transmission power).
Regarding Claims 2, 10, Song teaches all of the claimed limitations recited in Claims 1, 9.  Song further teaches wherein obtaining the delayed NSI feedback from the at least some of the plurality of D2D pairs comprises obtaining the delayed NSI feedback from all of the plurality of D2D pairs (Page 27230, right column, section II, there are a plurality of D2D pairs thus rendering a scenario of all of the plurality of D2D pairs).
Regarding Claims 4, 12, Song teaches all of the claimed limitations recited in Claims 1, 9.  Song further teaches wherein obtaining the delayed NSI feedback from the at least some of the plurality of D2D pairs comprises obtaining the delayed NSI feedback from a limited subset of the plurality of D2D pairs (Page 27230, right column, section II, there are a plurality of D2D pairs thus rendering a scenario of a limited subset of D2D pairs).
Regarding Claim 6, Song teaches all of the claimed limitations recited in Claim 1.  Song further teaches wherein the method is implemented in a network node of the cellular communications network (Abstract, resource allocation will be performed by some kind of network entity, which is the network node).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature Song et al. (“Resource Allocation for Weighted Sum-Rate Maximization in Multi-User Full-Duplex Device-to-Device Communications: Approaches for Perfect and Statistical CSIs”) in view of Boudreau et al. (US 2018/0077653).
Regarding Claim 15, Song teaches all of the limitations recited in Claim 1.  Song further teaches the delayed NSI feedback includes information of a sum power of interference from the CUE (Page 27231, right column, first paragraph, interference between the D2D pair and CUE), and noise received by the at least some of the plurality of D2D pairs in the particular time slot (Page 27231, right column, second paragraph, noise of SINR at the pairs) and the computing transmission powers for the D2D pairs are based on the delayed NSI feedback (Abstract, power allocation comprises the computing of transmission powers).
Song does not teach inter-cell interference,
Boudreau, which also teaches D2D communications, teaches inter-cell interference (Section 0035, inter-cell interference (ICI)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Song with the above features of Boudreau for the purpose of ensuring that any network metric will be optimized.

Allowable Subject Matter
Claims 3, 5, 11, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Pais et al. (US 2016/0044486) teaches resource allocation in a D2D system such that interference is avoided and Li et al. (US 2015/0351089) teaches sharing of resources between D2D pairs and CUEs.  The prior art of record, however fails to teach or render obvious the formulas of Claims 3, 5, 11, and 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 24, 2022